Milonas, J. (dissenting in part).
"Generally, a determination as to what constitutes an appropriate sentence is a matter resting within the sound discretion of the trial court and the sentence imposed by that court should not be reduced on appeal unless there was a clear abuse of discretion” (People v Junco, 43 AD2d 266, 268, affd 35 NY2d 419, cert denied 421 US 951). The standard to be applied on appellate review is not whether we agree with the sentencing court but whether that court abused its discretion (People v Davis, 92 AD2d 177, affd 61 NY2d 202).
Defendant herein was sentenced to a 6%-to-20-year term of imprisonment on his conviction for manslaughter in the first degree, a class B violent felony, for which he could have been sentenced to a maximum indeterminate term of from 8 Vs to 25 years’ imprisonment (Penal Law § 70.02 [1] [a]; [3] [a]). In that regard, the evidence at trial established that, for some yet unexplained reason, defendant took an unknown instrument and drove it into the deceased’s skull, penetrating her brain. The only reason offered by the defendant for his conduct appears in his brief to this court in which he assumes, arguendo, that he killed the deceased and states, "that this tragic event must have been an accident resulting from human passions blurred and excited by stuperous intoxication in a setting of cultural twilight”. Nowhere in these extensive proceedings, consuming close to 1,000 pages of minutes, is there a meaningful explanation in mitigation, or reason for leniency, or plea for forgiveness, for this terrible act. The nature of the deed alone speaks clearly of the defendant’s violent personality. The fact that a life was taken by a willful and violent crime, of which the defendant was convicted after a trial by jury, cannot be minimized and certainly was no accident. I see no "clear abuse” of discretion by the sentencing court and would affirm the sentence imposed.
Murphy, P. J., Ellerin, Wallach and Rubin, JJ., concur; Milonas, J., dissents in part in a separate opinion.
Judgment, Supreme Court, Bronx County, rendered on or about October 28, 1987, modified, as a matter of discretion in the interest of justice, to reduce the sentence to a prison term of 3 to 9 years, and otherwise affirmed.